1 Reported in 205 N.W. 894.
Plaintiffs brought an action to enjoin defendant railway company from constructing a bridge on Williams street in the city of St. Paul for the purpose of carrying that street over its tracks, and to require defendant McDonald as commissioner of public works of the city to revoke the permit issued to the railroad company for the construction of the bridge. They applied to the district court for a temporary injunction restraining the railroad company from constructing the bridge or disturbing the street during the pendency of the action. This application was denied and they appealed from the order denying it. The bridge has now been constructed and completed, and the defendants move to dismiss the appeal on the ground that it no longer presents a real controversy but has become a moot case. We think this position well taken. A reversal of the order, and the issuance at this time of the temporary injunction asked for would accomplish nothing. The appeal is dismissed. Hansen v. N.W. Tel. Exch. Co. 127 Minn. 522,149 N.W. 131; State v. City Recorder, 129 Minn. 535, 152 N.W. 654; Anderson v. Village of Louisberg, 121 Minn. 528, 141 N.W. 97.